176 N.W.2d 687 (1970)
185 Neb. 478
STATE of Nebraska, Appellee,
v.
Franklin Duane PAULEY, Appellant.
No. 37454.
Supreme Court of Nebraska.
April 24, 1970.
*688 Franklin Duane Pauley, pro se.
Clarence A. H. Meyer, Atty. Gen., Harold Mosher, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and CARTER, SPENCER, BOSLAUGH, SMITH, McCOWN, and NEWTON, JJ.
NEWTON, Justice.
On April 18, 1966, defendant entered a plea of "guilty" to a charge of attempted burglary. On April 28, 1966, his plea of "guilty" was entered to an habitual criminal charge and defendant was found to be an habitual criminal. On May 5, 1966, he was sentenced to serve 15 years in the Nebraska Penal and Correctional Complex. No appeal was instituted.
Subsequently, defendant filed a motion under the Nebraska Post Conviction Act to set aside and vacate his conviction and sentence. An evidentiary hearing was had on the motion and thereafter, on July 11, 1969, the motion was denied by order of the court. No further proceedings were had until defendant filed a notice of appeal on September 15, 1969.
Under section 25-1912, R.R.S.1943, a failure to file a notice of appeal within 1 month from the entry of the judgment or final order appealed from prevents this court from obtaining jurisdiction of the appeal. See, State v. Blunt, 182 Neb. 477, 155 N.W.2d 443; State v. Williamsen, 183 Neb. 173, 159 N.W.2d 206.
We conclude that this court does not have jurisdiction of the attempted appeal in this case and that it must be dismissed.
Appeal dismissed.